Citation Nr: 0636586	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-08 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for testicular mass as 
a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from April 1969 until 
November 1970.

The RO issued a Supplemental Statement of the Case (SSOC) in 
March 2006 and certified the veteran's appeal to the Board.  
See VA Form 8.  Following the issuance of the March 2006 
SSOC, and after the certification of the appeal, the 
veteran's representative submitted additional medical 
statements in support of the veteran's claim, which was not 
considered by the RO.  See Letter from NVOA (July 2006) 
(containing medical records as enclosures).  The veteran has 
specified that he does not want to waive his right of initial 
RO consideration of the new evidence.  See Additional 
Evidence Response Form (Oct. 2006).  Therefore, a remand is 
required for issuance of an SSOC.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  Consider all evidence received since 
the March 2006 SSOC.

2.  Following completion of the 
foregoing, review the claim's folder and 
readjudicate the claim.  If the decision 
is adverse to the veteran, then issue an 
SSOC and give the veteran an appropriate 
amount of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



